BRITT, Judge.
The judgments appealed from were entered on 11 September 1970. The record on appeal was docketed in this court on 19 January 1971. Rule 5 of the Rules of Practice of this Court provides that if the record on appeal is not docketed within 90 days after the date of the judgment appealed from, the case may be dismissed; provided, the trial tribunal may, for good cause, extend the time for docketing not exceeding 60 days. No order extending the time for docketing appears in the record before us. For failure to comply with the rules, the appeal, ex mero motu, is dismissed. State v. Isley, 8 N.C. App. 599, 174 S.E. 2d 623 (1970); State v. Stovall, 7 N.C. App. 73, 171 S.E. 2d 84 (1970); State v. Justice, 3 N.C. App. 363, 165 S.E. 2d 47 (1968).
*440Nevertheless, we have carefully reviewed the record, with particular reference to the assignments of error brought forward and argued in defendant’s brief, and find that defendant had a fair trial free from prejudicial error.
Appeal dismissed.
Judges Campbell and Graham concur.